DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 3, 7 and 11 is/are objected to because of the following informalities:
At line 3 of claim 3, “the igniter” should be replaced with “an igniter”.
At line 3 of claim 7, “an igniting” should be replaced with “the igniting”.
At line 1 of claim 11, “the protection” should be replaced with “protection”.
At line 2 of claim 11, “the latter” should be replaced with “the generator”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renz (US Patent 6,068,292).
In regards to claims 1-11, Renz discloses the claimed limitations including a hybrid gas generator (50) comprising:
a compressed gas (58) chamber (54) and an igniting unit (70), wherein the compressed gas chamber is closed by a first igniter-side bursting membrane (186) and a second bursting membrane (146), wherein a first rapidly burning off pyrotechnic agent (200) and a second pyrotechnic agent (66) burning off slowly as compared to the first pyrotechnic agent are located in the hybrid gas generator, wherein the second bursting membrane (146) is configured to open directly in response to positive pressure generated in the compressed gas chamber and the first pyrotechnic agent (200) is separated from the second pyrotechnic agent (66) in such a manner that the positive pressure generated in the compressed gas chamber which opens the second bursting membrane is generated by the first pyrotechnic agent (Reference is made to Column 6, line 59 - Column 8, line 30; “Once the activation assembly 70 is activated, the resulting ignition combustion products from the initiator 182 and the ignition/booster material 200 exert a force on the projectile/valve 208 which is sufficient to shear off the shear ring 212 to allow the projectile/valve 208 to be propelled through the second closure disk 146. The projectile/valve 208 is moved solely by these ignition combustion products, and not from combustion of the propellant 66.”; Examiner notes that transfer tube (162) is disposed in chamber (110) which is exposed to pressurized medium 58) (Examiner notes that the pressure generated by the booster material 200 and the activation assembly 70, is disclosed as capable of rupturing cup 204, then providing enough 
wherein the first pyrotechnic agent and the second pyrotechnic agent are accommodated in the compressed gas chamber;
wherein the first pyrotechnic agent (200) is located in a first portion of a central guide tube (162) close to the igniter, wherein the second pyrotechnic agent (66) is located in an intermediate chamber (110) formed between an inner face of a compressed gas chamber housing (54) and the central guide tube (162);
wherein the first portion of the guide tube (162) is delimited by a disk element (190) having at least one gas outlet (Reference is made to Figures 2-3) and in the first portion (proximate the igniter (70/182)) of the guide tube at least two radial discharge openings (198) are formed, wherein the flow behavior of the gas ignitable by the first pyrotechnic agent (200) can be determined especially by the area ratio of the discharge openings to the gas outlet (Reference is made to Column 6, lines 38-58);

wherein the second pyrotechnic agent (66) is axially separated from the first pyrotechnic agent (200), and/or in that the first pyrotechnic agent is located in a pyrotechnic chamber (106) close to the igniter and the second pyrotechnic agent is located in a portion of the compressed gas chamber (54) in the form of a combustion chamber (e.g. 204), wherein preferably the combustion chamber is spaced, especially by a resilient element, apart from the pyrotechnic chamber (Reference is made to Figures 2-3);
wherein the method steps of:
activating an igniting unit of the hybrid gas generator;
igniting the first pyrotechnic agent;
building up positive pressure in the compressed gas chamber;
igniting the second pyrotechnic agent and partially generating propelling gas;
opening the second bursting element due to the built-up positive pressure;
generating further propelling gas by the second pyrotechnic agent;
discharging the further propelling gas through the opened second bursting element (Reference is made to Column 6, line 38 - Column 8, line 30);

wherein the maximum gas generation rate of the second pyrotechnic agent (66) is reached subsequent to step e and/or in that the bursting of the first bursting element is carried out subsequent to step a or b (Reference is made to Figure 1 and Column 6, lines 16-38);
an airbag module comprising the hybrid gas generator, an airbag inflatable by the hybrid gas generator and a fastening unit for attaching the airbag module to a vehicle (Reference is made to Figure 1 and Column 3, lines 40-64);
a vehicle safety system, especially for the protection of a person, for example a vehicle occupant or a pedestrian, comprising a hybrid gas generator, an airbag inflatable by the latter as part of an airbag module, and an electronic control unit by means of which the hybrid gas generator can be activated when a release situation is given, wherein the hybrid gas generator is configured according to the limitations of claim 1 (Reference is made to Figure 1 and Column 3, lines 40-64).

Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US Patent 9,205,802).
In regards to claims 1 and 6-12, Lang et al. discloses the claimed limitations including a hybrid gas generator (10) comprising:

wherein the second pyrotechnic agent (24) is axially separated from the first pyrotechnic agent, and/or in that the first pyrotechnic agent is located in a pyrotechnic chamber close to the igniter and the second pyrotechnic agent is located in a portion of the compressed gas chamber in the form of a combustion chamber, wherein the combustion chamber is spaced apart from the pyrotechnic chamber by a resilient element (Reference is made to Figure 1);
wherein the method steps of:
activating an igniting unit of the hybrid gas generator;
igniting the first pyrotechnic agent (Reference is made to Column 3, line 65 - Column 4, line 9);

igniting the second pyrotechnic agent and partially generating propelling gas (Reference is made to Column 3, line 65 - Column 4, line 22);
opening the second bursting element due to the built-up positive pressure;
generating further propelling gas by the second pyrotechnic agent (Reference is made to Column 3, line 65 - Column 4, line 9 and Column 5, lines 51-58);
discharging the further propelling gas through the opened second bursting element (Reference is made to Column 5, lines 51-58);
wherein the first pyrotechnic agent acts as ignition booster for the second pyrotechnic agent (24) and as positive pressure generator, wherein the positive pressure required for opening the second bursting element (32) is generated prior to reaching the maximum gas generation rate of the second pyrotechnic agent (at the time of the initial pressure wave, so of the energy of the wave is siphoned off along the baffle but at least enough is retained by the wave to open the second bursting element; Reference is made to Column 5, line 40 - Column 6, line 3);
wherein the maximum gas generation rate of the second pyrotechnic agent (66) is reached subsequent to step e and/or in that the bursting of the first bursting element is carried out subsequent to step a or b (Examiner notes that the bursting of element 34 occurs subsequent to steps a and b);
an airbag module comprising the hybrid gas generator, an airbag inflatable by the hybrid gas generator and a fastening unit for attaching the airbag module to a vehicle (Reference is made to Column 1, Field and Background sections);

wherein burn-off gas from burning off the first pyrotechnic agent forms positive pressure that directly opens the second bursting membrane (32) (Reference is made to Column 3, line 65 - Column 4, line 9).
Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive.  Examiner maintains that the previous rejection is proper.
In regards to the newly added limitations to claim 1, Examiner maintains that the structure of Renz meets the recited limitations.  Claim 1 is open ended and does not preclude the projectile/valve (208) of Renz and the disclosure of Renz clearly recites that the initiator (70) and booster charge (200) exert a force (positive pressure) on the projectile/valve (208) which is sufficient to shear off the shear ring (212) and to allow the projectile/valve (208) to be propelled through the second closure disk (146). The projectile/valve (208) is moved solely by these ignition combustion products, and not from combustion of the propellant (66).  Further it is disclosed that the projectile/valve (208) forces most of the propellant/inflation gases and other combustion products from the activation assembly (70) within the first chamber (110) to flow out of the gas 
In regards to the newly added limitations to claim 1, Examiner maintains the structure of Lang et al. meets the recited limitations.  Regarding the limitations directed to the first pyrotechnic agent, specifically “a first rapidly burning off pyrotechnic agent…located in the hybrid gas generator…the positive pressure generated in the compressed gas chamber which opens the second bursting membrane is generated by the first pyrotechnic agent”, Lang et al. discloses “an initiator 28 is carried at the first end 14 of the housing 12… the initiator 28 includes an initiator pyrotechnic material and is operative to create a shock wave for opening a temporary closure, device such as a burst disk 32, proximate the second end 16 of the housing 12” which fully meets the limitations.  Regarding the arguments directed to the shock wave, a shock wave is a wave of increased pressure.  Examiner maintains the limitations are fully met as recited. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616